Case 1:21-cv-00973-JRS-MPB Document 21 Filed 04/27/21 Page 1 of 3 PageID #: 186




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 JOHN DOE                                      )
                                               )
                        Plaintiff,             )
                                               )
          v.                                   )       Case No. 1:21-cv-00973-JRS-MPB
                                               )
 THE TRUSTEES OF INDIANA                       )
 UNIVERSITY,     and  INDIANA                  )
 UNIVERSITY PURDUE ,                           )
 UNIVERSITY - INDIANAPOLIS                     )
                                               )
                        Defendants.            )

  ORDER ON PLAINTIFF’S MOTION TO CONVERT MOTION FOR TEMPORARY
    RESTRAINING ORDER TO MOTION FOR PRELIMINARY INJUNCTION

          On April 22, 2021, Plaintiff John Doe filed a Motion for Temporary Restraining Order

 (Dkt. 11) and Brief in Support (Dkts. 12 and 12-1 to 12-7) (“Motion for TRO”), in which he

 requested that the Court restrain Defendants Indiana University Purdue University – Indianapolis

 (“IUPUI”) and The Trustees of Indiana University from enforcing their suspension of him from

 IUPUI.

          On April 26, 2021, during a status conference before the Court, the parties informed

 the Court that they had resolved a limited portion of the relief requested by Plaintiff in the Motion

 for TRO.

          On April 26, 2021, Plaintiff filed a Motion to Convert Motion for Temporary

 Restraining Order to Motion for Preliminary Injunction (“Motion to Convert”). (Dkt. 20). In the

 Motion to Convert, Plaintiff seeks to narrow the preliminary relief he is requesting, relative to

 that requested in the Motion for TRO.
Case 1:21-cv-00973-JRS-MPB Document 21 Filed 04/27/21 Page 2 of 3 PageID #: 187




        Pursuant to this Order, the Court GRANTS Plaintiff’s Motion to Convert ( D k t . 2 0 )

 and converts Plaintiff’s Motion for TRO (including Dkts. 11, 12 and 12-1 to 12-7) to a

 Motion for Preliminary Injunction (“Motion for PI”), pursuant to which Plaintiff requests

 the relief stated in the Motion to Convert. The Clerk of Court is DIRECTED to update the text

 for (Dkt. 11) to reflect, "MOTION for Preliminary Injunction" and (Dkt, 12) to reflect,

 "BRIEF/MEMORANDUM in Support re [11] MOTION for Preliminary Injunction".

        Defendants' Response in Opposition to the Motion for PI shall be filed by May 10, 2021,

 and Plaintiff's Reply in Support to the Motion for PI shall be filed by May 17, 2021.

        SO ORDERED.

        Date: April 27, 2021




 Distribution to counsel of record
Case 1:21-cv-00973-JRS-MPB Document 21 Filed 04/27/21 Page 3 of 3 PageID #: 188




                                       2
